        Case 1:20-mj-09591-UA Document 2 Filed 09/09/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                  X

 UNITED STATES OF AMERICA,                                       CONSENT TO PROCEED BY VIDEO OR
                                                                 TELE CONFERENCE
                      -against-
                                                                   -CR-      ( )( )

 Rodolfo Henriquez Campusano
                                                                                         C6—'91 1
                                      Defendant(s).
                                                 X

Defendant        fLiO           tA-OVI                     hereby voluntarily consents to
participate in the following proceeding visa x   videoconferencing or X teleconferencing:

       Initial Appearance Before a Judicial Officer

       Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

X
       Bail/Detention Hearing

       Conference Before a Judicial Officer




                l
De end)a nt' ignat                                    Defend nt's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 LA10' twik
Print Defendant's Nam                                 Print Counsel's Name



This proceeding was conducted by reliable video or telephone conferencing technology.
  9/9/2020
Date                                                  U.S. District Judge/U.S. Magistrate Judge
